MEMORANDUM OPINION
CLEMENS, Senior Judge.
A jury found defendant Yerzell Banner guilty of stealing the victim’s purse and the court sentenced him to six months in jail. Section 570.030 RSMo.
Here defendant contends the trial court erred in not instructing the jury it could fix punishment at a fine in lieu of imprisonment. The same contention was raised and refuted in State v. VanHorn, 625 S.W.2d 874 [1-4] (Mo.1982).
Since a formal opinion would have no value as precedent we affirm in compliance with Rule 84.16(b)(5).
REINHARD, P.J., and SNYDER and CRIST, JJ., concur.